DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3 of the drawings is objected to because of the following informality in Figure 3: the term “Cognative” in Figure 3 should be changed to “Cognitive” to correct a typographical error.   Corrected drawing sheets in compliance with 37 CFR §1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR §1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR §1.84(p)(5) because they include the following reference characters not mentioned in the description: 715 and 765.  In paragraph [0083], line 6 of the specification, the specification may be amended to recite, “…FIG 4.  In step 715, the preprocessed…”  In paragraph [0087], line 6 of the specification, the specification may be amended to recite, “…user device 105 in step 765 based on……”  Corrected drawing sheets in compliance with 37 CFR §1.121(d), or amendments to the specification to add the reference characters in the description in compliance with 37 CFR §1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR §1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation “the recommendations.”  There is insufficient antecedent support in dependent claim 3 which depends from independent claim 1 and includes all of the subject matter of claim 1.  For the purposes of prior art examination, the Examiner is interpreting “the recommendations” as “a plurality of recommendations.”  
Claim 13 recites the limitation “wherein the user’s emotions.”  There is insufficient antecedent support in dependent claim 13.  For the purposes of prior art examination, the Examiner is interpreting “wherein the user’s emotions” as “wherein the identified emotions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis

In the instant case, the claims are directed toward a method (claims 1-8), a product (claims 9-14), and a system (claims 15-20).  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  

Step 2A Analysis
Step 2A: Prong 1
Based on claims 1-20 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In the instant case, the claims 1-20 fall within the judicial exception of an abstract idea.  Specifically, the abstract idea of limitations (1) determining a cognitive state of a user from user data, (2) correlating user data to the cognitive state of the user, and (3) recommending an activity or business to the user based on the correlation of the user data and the determined cognitive sate of the user provide disembodied concepts or mental processes, which are abstract ideas.  In addition, the abstract ideas of limitations (4) preprocess the captured data to determine a cognitive state of the user to provide preprocessed data regarding the cognitive state, (5) correlate the preprocessed data with metadata regarding the capture data to identify habits, tastes, and preferences of the user to create learned user preferences for places and activities, (6) identify emotions related to an activity and place, data, and time associated with respective ones of the learned user preferences, (7) rank the identified emotions to create ranked identified emotions, (8) determine a user interest rank by correlating current data of the user, and the learned user preferences with the list of businesses and activities available proximate to the user, and (9) recommend one or more of the existing businesses and activities based on the user interest rank provide disembodied concepts and/or mental processes, which are abstract ideas.  Under the broadest reasonable interpretation, the limitations of (1) through (9) are limitations, which can be performed in the human mind but for the 
Independent claim 1 includes the subject matter:
	- determining a cognitive state of the user from the captured data;
	- correlating the user data to the cognitive state of the user; and
- recommending an activity or a business to the user based on the
correlation of the user data and the determined cognitive state of the  user.
Independent claim 9 includes the subject matter:
preprocess the captured data to determine a cognitive state of the user and to provide preprocessed data regarding the cognitive state;
correlate the preprocessed data with metadata regarding the captured data to identify habits, tastes and preferences of the user to create learned user preferences for places and activities;
identify emotions related to an activity and place, date and time associated with respective ones of the learned user preferences;
rank the identified emotions to create ranked identified emotions;
determine a user interest rank by correlating current data of the user, and the learned user preferences with the list of businesses and activities available proximate to the user; and 
recommend one or more of the existing businesses and activities based on the user interest rank.
Independent claim 15 includes the subject matter:
capture user data of a user from a plurality of data sources; 
determine a cognitive state of the user from the captured data;
 correlate the user data to the cognitive state of the user to provide correlated data regarding user preferences; and
make recommendations to the user based on the correlation of the user data and the determined cognitive state of the user.
Accordingly, the subject matter of independent claims 1, 9, and 15 are abstract ideas providing mental processes.

Step 2A: Prong 2
As per independent claim 1, the judicial exception (abstract idea) related to independent claim 1 is not integrated into a practical application because the additional limitations of independent claim 1, which include (1) capturing, by a computer device, user data of a user from a plurality of data sources and (2) a computer device, correspond to well-known devices (e.g., computer devices) to implement the abstract idea including determining a cognitive state of the user from the captured data, correlating the user data to the cognitive state of the user, and recommending an activity or business to the user based on the correlation of the user data and the determined cognitive state of the user.  The computer device in claim 1 corresponds to merely a generic computer device which is used as a tool to perform operations (MPEP capturing user data of a user from a plurality of data sources is merely an example of data gathering (MPEP §2106.05(g)(v)).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea.
As per independent claim 9, the judicial exception (abstract idea) related to independent claim 9 is not integrated into a practical application because the additional limitations of independent claim 9, which include (1) a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (2) capture user data of a user from a plurality of data sources, (3) store the learned user preferences in a user activity database, (4) store the ranked identified emotions associated with the respective ones of the learned user preferences in the user activity database, and (5) retrieve a list of business and activities available proximate to the user, correspond to mere instructions stored on a computer readable storage medium to implement the abstract idea by using well-known generic computer components including a computing device and a computer readable storage medium to implement the abstract idea (MPEP §2106.04(d)(I)). The computer device in claim 9 and the computer readable storage medium having program instructions embodied therewith in claim 9 correspond to merely a generic computer components which are used as a tool to perform operations (MPEP §2106.05(f)(2)(v)).  In addition, the operation capture user data of a user from a plurality of data sources is merely an example of data gathering (MPEP §2106.04(d)(I) store the learned user preferences in a user activity database, store the ranked identified emotions associated with the respective ones of the learned user preferences in the user activity database, and retrieve a list of business and activities available proximate to the user  are  merely electronic recordkeeping (MPEP §2106.05(d)(II)(iii) and (iv)).   Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea.
As per independent claim 15, the judicial exception (abstract idea) related to independent claim 15 is not integrated into a practical application because the additional limitations of independent claim 15, which include (1) a processor, (2) a computer readable memory, (3) a computer readable storage medium, and (4) program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory, correspond to mere instructions stored on a computer readable medium to implement the abstract idea by using well-known generic computer components including a processor, a memory, and a storage medium  (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)).  In addition, the (1) a processor, (2) a computer readable memory, and (3) a computer readable storage medium,
Accordingly, independent claims 1, 9, and 15 are directed toward an abstract idea.

Step 2B Analysis
Claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP §2106.05). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional limitations of the independent claims are considered to be well-understood, routine, and conventional limitations (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)).
As per independent claim 1, the additional limitations of independent claim 1, which include (1) capturing, by a computer device, user data of a user from a plurality of data sources and (2) a computer device, correspond to well-known devices including generic computer components, which are used as a tool to perform operations including data gathering to implement the abstract idea (MPEP §2106.05(f)(2)(v) and MPEP §2106.05(g)(v)).  These additional elements of claim 1 are examples of computer functions, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)). Moreover, these generic computer components performing data gathering operations are an insignificant extra solution activity (MPEP §2106.05(g)).  Accordingly, independent claim 1 does not include additional limitations that are sufficient to amount to significantly more than the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea.  Therefore, these limitations do not transform an 
As per independent claim 9, the additional limitations of independent claim 9, which include (1) a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (2) capture user data of a user from a plurality of data sources, (3) store the learned user preferences in a user activity database, (4) store the ranked identified emotions associated with the respective ones of the learned user preferences in the user activity database, and (5) retrieve a list of business and activities available proximate to the user,
As per independent claim 15, the additional limitations of independent claim 15, which include (1) a processor, (2) a computer readable memory, (3) a computer readable storage medium, and (4) program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory, correspond to well-known devices including generic computer components, which are used as a tool to perform operations including data gathering to implement the abstract idea (MPEP §2106.05(f)(2)(v) and MPEP §2106.05(g)(v)).  These additional element of claim 15 are examples of computer functions, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)).  Accordingly, independent claim 15 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
Accordingly, independent claims 1, 9, and 15 are not patent eligible.
Dependent claims 2-8, 10-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional limitations fail to establish that the claims are not directed toward an abstract idea, as they recite further establishment of the judicial exception.
As per dependent claims 2 and 17, these claims recite “wherein the user data relates to user routine(s) and the cognitive state relates to how the user feels at least one of before, during and after activities of the user routine(s).”  The limitations of 
As per dependent claim 3, dependent claim 3 recites, “ranking, by the computer device, the recommendations based on the correlation of the user data and the determined cognitive state of the user.”   The limitations “ranking the recommendations based on the correlation of the user data and the determined cognitive state of the user” is directed toward the abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claim 3 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III)).  In addition, dependent claim 3 recites,” by the computer device.”   As discussed above with respect to independent claim 1, this computer device corresponds to merely a generic computer device which is used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP   Accordingly, this additional limitation does not integrate the abstract idea into a practical application because this additional limitation does not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).  
As per dependent claim 4, dependent claim 4 recites, “correlating the user data and the cognitive state includes determining locations and times associated with the user data.”  The limitations of dependent claim 4 are directed toward the abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claim 4 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III)).  Dependent claim 4 does not include any additional limitations.
As per dependent claims 5 and 18, dependent claims 5 and 18 recite, “the plurality of data sources include at least one selected from the group consisting of: wearable sensors, a social network, a calculator, bank account information and crowd sourced information.” These additional limitations of dependent claims 5 and 18 are not integrated into a practical application because the limitations of dependent claims 5 and 18 invoke well-known computer components or devices which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(iii) and(v)).  These 
As per dependent claim 6, dependent claim 6 recites, “the cognitive state includes at least one selected from the group consisting of: sensed emotions, moods and tastes of the user.”   The limitations of dependent claim 6 are directed toward the abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claim 6 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III)).  Dependent claim 6 does not include any additional limitations.
As per dependent claim 7 and 19, dependent claims 7 and 19 recite, “the user data is collected using location-based services (LBS).”  These additional limitations of dependent claims 7 and 19 are not integrated into a practical application because the limitations of claims 7 and 19 merely perform data gathering operations and are an insignificant extra solution activity (MPEP §2106.05(g)).   These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible 
As per dependent claims 8 and 20, dependent claims 8 and 20 recite,” the user data collected by the LBS is augmented by mining social data and click streams of the user.”  These additional limitations of dependent claims 8 and 20 are not integrated into a practical application because the limitations of claims 8 and 20 merely perform data gathering operations and are an insignificant extra solution activity (MPEP §2106.05(g)).  These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claims 8 and 20 amount to significantly more than the abstract idea itself (MPEP §2106.05).  
As per dependent claim 10, dependent claim 10 recites, “the plurality of data sources include at least one of a user mobile communication device, a wearable sensor and a personal information system.”  These additional limitations of dependent claim 10 are not integrated into a practical application because the limitations of claim 10 invoke well-known computer components or devices which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(iii) and (v)).  These additional limitations are well-understood, routine, conventional activity including electronic recordkeeping (MPEP §2106.05(d)(II)(iii)). These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claim 10 amounts to significantly more than the abstract idea itself (MPEP §2106.05).
As per dependent claim 11, dependent claim 11 recites, “the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data.”  The limitations of claim 11 are directed toward the abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claim 11 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III)).  Dependent claim 11 does not include an additional limitations.  
As per dependent claim 12, dependent claim 12 recites, “capturing data further includes determining the user’s schedule and fund availability.”  These additional limitations of dependent claim 12 are not integrated into a practical application because the limitations of claim 12 are examples of computer functions, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP § 2106.05(I)(A) and MPEP §2106.05(d)).   These additional limitations are well-understood, routine, conventional activity including electronic recordkeeping (MPEP §2106.05(d)(II)(iii)). Moreover, these generic computer components performing data gathering operations are an insignificant extra solution activity (MPEP §2106.05(g)). These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an 
As per dependent claim 13, dependent claim 13 recites, “the user’s emotions are determined from measurements from wearable devices.”  The limitation “the user’s emotions are determined” of claim 13 are directed toward the abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claim 13 are limitations, which relate to mental processes which can be performed in the human mind. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III)).  In addition, dependent claim 13 recites the additional limitations,” measurements from wearable devices.”   Wearable devices corresponds to merely generic components which are used as a tool to perform operations (MPEP §2106.05(f)(2)(v)) including data gathering MPEP §2106.05(g)(v)). Dependent claim 13 is not integrated into a practical application because the limitations of claim 13 invoke well-known computer components or devices which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)). Accordingly, this additional limitation of “measurements from wearable devices” does not integrate the abstract idea into a practical application because this additional limitation does not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible 
As per dependent claim 14, dependent claim 14 recites, “the program instructions further include program instructions executable by the computing device to cause the computing device to: check schedule availability for existing businesses and activities on the list of businesses and activities; and check location availability and weather conditions for the existing businesses and activities on the list of businesses and activities.”  These additional limitations of dependent claim 14 are not integrated into a practical application because the limitations of claim 14 correspond to instructions stored in a generic medium and executed by a generic computing device, which invokes well-known computer components or devices which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(iii) and (v)).  In addition, the limitations “check schedule availability for existing businesses and activities on the list of businesses and activities; and check location availability and weather conditions for the existing businesses and activities on the list of businesses and activities” are merely examples of data gathering, electronic record keeping, and storing/retrieving information (MPEP §2106.05(d)(II)(iii) and (iv), MPEP §2106.05(f)(2)(iii) and (v), and MPEP §21056.05(g)). These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claim 14 amounts to significantly more than the abstract idea itself (MPEP §2106.05).
As per dependent claim 16, dependent claim 16 recites, “a user activity database that stores the correlated data.” These additional limitations of dependent claim 16 are  correspond to a generic medium, which can be accessed by well-known computer components or devices which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(iii) and (v)).  In addition, the additional limitations of claim 16 merely provided electronic recordkeeping (MPEP 2106.05(d)(II)(iii)) so that information may be stored and retrieved from memory (MPEP 2106.05(d)(II)(iv)).  These additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claim 16 amounts to significantly more than the abstract idea itself (MPEP §2106.05).
Viewed as a whole, the dependent claims 2-8, 10-14, and 16-20 relate to certain mental processes including thinking or concepts that can be performed  in the human mid including observations, evaluations, judgements, and opinions to further embellish the abstract id3ea (MPEP §2106.04(a)(2)(III) and/or the dependent claims 2-8, 10-14, and 16-20 are not integrated into a practical application because these dependent claims do not impose any meaningful limits on practicing an abstract idea (MPEP §2106.04(d)).  In addition, the additional limitations of dependent claims 2-8, 10-14, and 16-20 do not transform the abstract idea such that claims amount to significantly more than the abstract idea itself (MPEP §2106.05).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent 9,098,606 to Chau et al. (hereinafter, “Chau”) in view of US Patent Application Publication 2017/0293851 to Chawla et al. (hereinafter, “Chawla”).
As per claim 1, Chau teaches: a computer implemented method (Chau, Figures 1 discloses computing devices including servers, data bases, and client computing devices as discussed in col. 6, line 30 through col. 7, line 36 and col. 8, lines 37-43 to perform a computer implemented method) comprising:
capturing, by a computer device, user data of a user from a plurality of data
sources (Chau:  col., 7, lines 27-36 disclose an activity assistant server 108 acquiring data from a number of data sources including global activity database 112 and user-account database 110; and col. 6, lines 46-62 disclose an activity content server 102 which provides content including web pages, audio, and video to the activity assistant server 108 or may be combined with the activity assistant server 108, which teaches capturing user data from a plurality of data sources);
correlating, by the computer device, the user data to the cognitive state of the user (Chau: col. 10, line 58 through col. 11, line 22 disclose input mechanisms including an assistant user interface 300 including a context panel 308 including input mechanism 310A-C for a user to provide context signal data indicative of the user’s mood and state of mind for example, which describes a user context, which teaches the cognitive state of the user; and col. 11, lines 23-46 disclose an activity assistant server 108 and/or activity content server 102 combining user context with other user-specific parameters and/or data from other sources, which teaches correlating user data to the cognitive state of the user); and
recommending an activity or a business, by the computer device, to the user based on the correlation of the user data and the determined cognitive state of the user (Chau: col. 10, line 67 through col 11, line 2 disclose an activity assistant user interface 300 including a personalized activity panel 302; and col. 12, lines 7-47 discloses personalized activity panel 302 displaying suggestions of activities determined based on factors such as user preferences and signals from the context panel 308 providing the user input mechanism 310, which teaches recommending an activity based on the correlation of user data and the determined cognitive state).
Chawla teaches:   determining, by the computer device, a cognitive state of the user from the captured data (Chawla: paragraphs [0025] and [0036] disclose a method, system, and computer program product for performing cognitive inference and learning operations using aspects of artificial intelligence to assist humans in making better decisions; paragraphs [0061],  [0064], [0066], [0067], [0072],  [0079],  [0081],  [0085], and [0086],  disclose  a cognitive inference and learning system (CILS) including a cognitive platform 310 to generate cognitive insights  by using a cognitive engine 320 including both an insight learning engine 330 and a dataset engine 322, which is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline by orchestrating one or more sourcing agents 318 such as real-time streams agent 416 that provide the data source streams including a patient’s vital signs,  which are used to generate the cognitive insights, which is a matter of design choice by the developer of the application program interface as  indicated in paragraph [0076]. The enrichment pipeline may be enriched using sentiment analysis as taught in paragraph [0086].   Col. 10, line 57 through col. 11, line 46 and col. 12, lines 31-46 of Chau disclose a context panel 308 providing an interactive mechanism for a user to provide context signal data describing user context (e.g., to provide signal indicative of the user’s mood), so that the activity assistant server 108 and/or activity content server 102 suggest activities on activity panel 302.     It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to apply the cognitive interference and learning system of Chawla to determine the cognitive state of the user from captured data (cognitive insight) and to provide the cognitive state of the user to the input mechanism 310 of Chau so that Chawla’s cognitive state could be correlated with the user data of Chau to recommend an activity in Chau as taught by Chau’s inclusion of the cognitive state of the user  through input mechanism 310 in making the recommendations to improve Chau’s recommendations).  
As per claim 2, the combination of Chau and Chawla as shown in claim 1 teaches:  the method of claim 1, wherein the user data relates to user routines and the cognitive state relates to how the user feels at least one of before, during and after activities of the user routines (Chau: Col. 4, lines 7-27 disclose user-specific parameters which are associated with an activity such as having brunch early on Sunday before Yoga and col. 11, lines 8-12 disclose context signal data that describes user context including the mood (example of cognitive state) of the user  before the activity, which teaches user data relating to user routines and the cognitive state being related as to how the user feels at least one of before, during and after activities).
As per claim 3, the combination of Chau and Chawla as shown in claim 1 teaches: the method of claim 1 further comprising ranking, by the computer device, the recommendations based on the correlation of the user data and the determined cognitive state of the user (Chau, col. 5, lines 5-18 disclose information from user-specific parameters and an activity assistant that evaluates this information and scores activities based on user’s mood associated with each activity; and col. 5, lines 45-64 teaches ranking activities based on the respective scores, which teaches ranking the recommendations based on the correlation of the user data and the determined cognitive state of the user)
As per claim 4, the combination of Chau and Chawla as shown in claim 1 teaches: the method of claim 1, wherein correlating the user data and the cognitive state includes determining locations and times associated with the user data (Chau, col. 4, lines 7-27 disclose user-specific parameters which are associated with an activity such as having brunch early on Sunday before Yoga; col. 11, lines 8-12 disclose context signal data that describes user context including the mood (example of cognitive state) of the user before the activity; and col. 5, lines 45-61 discloses providing suggested activities that are tailored to the particular user’s preferences, tendencies, location, time table, and/or mood at a given point in time, which teaches correlating the user data and the cognitive state including determining locations and times associated with the user data).
As per claim 5, the combination of Chau and Chawla as shown in claim 1 teaches:  the method of claim 1, wherein the plurality of data sources include at least one selected from the group consisting of: wearable sensors, a social network, a calculator, bank account information and crowd sourced information (Chau, col. 10, line 67 through col. 11, line 7 discloses an activity-assistant user interface 300 including an activity feed 304 that displays activities based on input from a social network, which teaches the plurality of data sources include at least one selected from the group consisting of a social network).
As per claim 6, the combination of Chau and Chawla as shown in claim 5 teaches: the method of claim 5, wherein the cognitive state includes at least one selected from the group consisting of: sensed emotions, moods and tastes of the user   (Chau, col. 4, lines 55-67  disclose an activity assistant that evaluates activities based on the characteristics of the activity and the user’s context (e.g. , user’s interests, intents, moods, experiences, etc.), which teaches a cognitive state including at least one of a user’s moods because the user’s context relating to moods teaches a cognitive state including at least one selected from the group including moods).
As per claim 7, the combination of Chau and Chawla as shown in claim 1 teaches:  the method of claim 1, wherein the user data is collected using location-based services (LBS) (Chawla, paragraph [0212] teaches geographical positioning system coordinates of the location of a user’s mobile device being received as indirect user input, which teaches user data (e.g., location data) being collected using location based services).
As per claim 8, the combination of Chau and Chawla as shown in claim 7 teaches:  the method of claim 7, wherein the user data collected by the LBS is augmented by mining social data and click streams of the user (Chawla, paragraph [0212] teaches geographical positioning system coordinates of the location of a user’s mobile device being received as indirect user input, which teaches user data (e.g., location data) being collected using location based service; and Chau, col. 10, line 67 through col. 11, line 7 discloses an activity-assistant user interface 300 including an activity feed 304 that displays activities based on input from a social network, which teaches the plurality of data sources include at least one selected from the group consisting of a social network, which teaches that the user data of the global positioning system coordinates captured by Chawla is augmented by the mining of social data by Chau, which uses both location and information from a social network as indicated in col. 10, line 67 through col. 11, line 22 of Chau).
 As per claim 9, Chau teaches: A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (Chau, Figures 1 discloses computing devices including servers, data bases, program instructions, and client computing devices as discussed in col. 6, line 39 through col. 7, line 36 and col. 8, lines 37-43 to provide a computer program product):
capture user data of a user from a plurality of data sources (Chau:  col., 7, lines 27-36 disclose an activity assistant server 108 acquiring data from a number of data sources including global activity database 112 and user-account database 110; and col. 6, lines 46-62 disclose an activity content server 102 which provides content including web pages, audio, and video to the activity assistant server 108 or may be combined with the activity assistant server 108, which teaches capturing user data from a plurality of data sources);
correlate the preprocessed data with metadata regarding the captured data to identify habits, tastes and preferences of the user to create learned user preferences for places and activities (Chau: col. 10, line 58 through col. 11, line 22 disclose input mechanisms including an assistant user interface 300 including a context panel 308 including input mechanism 310A-C for a user to provide context signal data indicative of the user’s mood and state of mind for example, which describes a user context, which teaches the cognitive state of the user; and col. 11, lines 23-46 disclose an activity assistant server 108 and/or activity content server 102 combining user context with other user-specific parameters and/or data from other sources, which teaches correlating user data to the cognitive state of the user);
store the learned user preferences in a user activity database (Chau, col. 2, lines 14-22 and col. 6, line 67 – col. 7 line 6 discloses a user-account database to store activity data associated with the user, which teaches storing the learned user preferences for activities);
identify emotions related to an activity and place, date and time associated with respective ones of the learned user preferences (Chau: Col. 4, lines 7-27 disclose user-specific parameters which are associated with an activity based on activity, mood, place date and time;  col. 1, lines 37-41 and col. 4, lines 55-67  disclose an activity assistant that scores (evaluates the relative importance of an activity based on the characteristics of the activity and data indicating of the user’s context (e.g. , user’s interests, intents, moods, experiences, etc.), which may be user-specific parameters associated with the activity, which teaches identification of emotions (moods) related to an activity and place, data, and time as set forth in examples in col. 4, lines 7-27 and col. 5, lines 45-64);
rank the identified emotions to create ranked identified emotions (Chau, col. 5, lines 10-18 disclose an activity assistant that scores activities based on user’s mood associated with each activity; col. 5, lines 45-64 teaches ranking activities based on the respective scores, which teaches ranked identified emotions  because the scores are influenced by the emotions (moods));
(Chau: Col. 4, lines 7-27 disclose user-specific parameters which are associated with an activity based on activity, mood, place date and time; col. 5 lines 5-64 discloses assigning scores (based on mood) to a user’s activities list; and col. 7, lines 32-36 disclose storage of user-specific parameters in a user-account database 110, which teaches storing the ranked identified emotions with learned user preferences);
retrieve a list of businesses and activities available proximate to the user (Chau,   col. 4, lines 7-27 discloses examples of retrieved activities; col. 6, lines 4-29 discloses a “push” notification to retrieve a business or activity by passing a location where an activity is done, which teaches retrieving a list of business activities available proximate to the user);
determine a user interest rank by correlating current data of the user, and the learned user preferences with the list of businesses and activities available proximate to the user (Chau,  col. 6, lines 4-29 discloses a “push” notification to retrieve a business or activity by passing a location where an activity is done based on a scoring function, which teaches determining a user interest rank by correlating current location data of the user and the learned preferences of the user to purchase a mother’s day present from a business proximate to the user); and
recommend one or more of the existing businesses and activities based on the user interest rank (Chau,  col. 6, lines 4-29 discloses a “push” notification to retrieve a business or activity by passing a location where an activity is done based on a scoring function, which teaches recommending a business based on a user interest rank).
Chawla teaches:  
preprocess the captured data to determine a cognitive state of the user and to provide preprocessed data regarding the cognitive state (Chawla: paragraphs [0025] and [0036] disclose a method, system, and computer program product for performing cognitive inference and learning operations using aspects of artificial intelligence to assist humans in making better decisions; paragraphs [0061],  [0064], [0066], [0067], [0072],  [0079],  [0081], [0085],  and [0086] disclose  a cognitive inference and learning system (CILS) including a cognitive platform 310 to generate cognitive insights  by using a cognitive engine 320 including both an insight learning engine 330 and a dataset engine 322, which is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline by orchestrating one or more sourcing agents 318 such as real-time streams agent 416 that provide the data source streams including a patient’s vital signs,  which are used to generate the cognitive insights, which is a matter of design choice by the developer of the application program interface as  indicated in paragraph [0076].  The enrichment pipeline may be enriched using sentiment analysis as taught in paragraph [0086].  Col. 10, line 57 through col. 11, line 46 and col. 12, lines 31-46 of Chau disclose a context panel 308 providing an interactive mechanism for a user to provide context signal data describing user context (e.g., to provide signal indicative of the user’s mood), so that the activity assistant server 108 and/or activity content server 102 suggest activities on activity panel 302.     It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to apply the cognitive interference and learning system of Chawla to determine the cognitive state of the user from captured data (cognitive insight) and to provide the cognitive state of the user to the input mechanism 310 of Chau so that Chawla’s cognitive state could be correlated with the user data of Chau to recommend an activity in Chau as taught by Chau’s inclusion of the cognitive state of the user  through input mechanism 310 in making the recommendations to improve Chau’s recommendations).
In addition, paragraph [0104] of Chawla  teaches data repositories including dataset metadata which is associated with curated data including structured, unstructured, social, public, private streaming, device or other types of data  (paragraph [0051] of Chawla)  for the dataset engine 322, which is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline by orchestrating one or more sourcing agents 318 such as real-time streams agent 416 that provide the data source streams including a patient’s vital signs.  Accordingly, Chawla also teaches: correlate the preprocessed data with metadata regarding the captured data to identify habits, tastes and preferences of the user to create learned user preferences for places and activities.  It would have been to one having ordinary skill in the art before the effective filing data of the claimed invention to combine the correlation of preprocessed data with metadata by Chawla to identity habits, tastes and preferences of the user by Chau. 

As per claim 10, the combination of Chau and Chawla as shown in claim 9 teaches:  the computer program product of claim 9, wherein the plurality of data sources include at least one of a user mobile communication device, a wearable sensor and a personal information system (Chawla, paragraph [0212] teaches geographical positioning system coordinates of the location of a user’s mobile device being received as indirect user input, which teaches user data (e.g., location data) being collected using location based services (data source) including at least one of a user mobile communication device).
As per claim 15, Chau teaches: a system (Chau, Figures 1 discloses computing devices including servers, data bases, program instructions, and client computing devices as discussed in col. 6, line 30 through col. 7, line 36 and col. 8, lines 37-43 to provide a system) comprising: 
a processor, a computer readable memory, and a computer readable storage medium (Chau, Figures 1 discloses computing devices including servers, data bases, and client computing devices as discussed in col. 6, line 39 through col. 7, line 36 and col. 8, lines 37-43);
program instructions to capture user data of a user from a plurality of data sources (Chau:  col., 7, lines 27-36 disclose an activity assistant server 108 acquiring data from a number of data sources including global activity database 112 and user-account database 110; and col. 6, lines 46-62 disclose an activity content server 102 which provides content including web pages, audio, and video to the activity assistant server 108 or may be combined with the activity assistant server 108, which teaches capturing user data from a plurality of sources);
(Chau: col. 10, line 58 through col. 11, line 22 disclose input mechanisms including an assistant user interface 300 including a context panel 308including input mechanism 310A-C for a user to provide context signal data indicative of the user’s mood and state of mind for example, which describes a user context, which teaches the cognitive state of the user; and col. 11, lines 23-46 disclose an activity assistant server 108 and/or activity content server 102 combining user context with other user-specific parameters and/or data from other sources, which teaches correlating user data to the cognitive state of the user); and
program instructions to make recommendations to the user based on the correlation of the user data and the determined cognitive state of the user (Chau: col. 10, line 67 through col 11, line 2 disclose an activity assistant user interface 300 including a personalized activity panel 302; and col. 12, lines 7-47 discloses personalized activity panel 302 displaying suggestions of activities determined based on factors such as user preferences and signals from the context panel 308 providing the user input mechanism 310, which teaches recommending an activity based on the correlation of user data and the determined cognitive state),
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Chau, Figures 1 discloses computing devices including servers, data bases, program instructions, and client computing devices as discussed in col. 6, line 30 through col. 7, line 36 and col. 8, lines 37-43).
Chawla teaches: program instructions to determine a cognitive state of the user from the captured data (Chawla: paragraphs [0025] and [0036] disclose a method, system, and computer program product for performing cognitive inference and learning operations using aspects of artificial intelligence to assist humans in making better decisions; paragraphs [0061],  [0064], [0066], [0067], [0072],  [0079],  [0081], [0085], and [0086],  disclose  a cognitive inference and learning system (CILS) including a cognitive platform 310 to generate cognitive insights  by using a cognitive engine 320 including both an insight learning engine 330 and a dataset engine 322, which is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline by orchestrating one or more sourcing agents 318 such as real-time streams agent 416 that provide the data source streams including a patient’s vital signs,  which are used to generate the cognitive insights, which is a matter of design choice by the developer of the application program interface as  indicated in paragraph [0076].  The enrichment pipeline may be enriched using sentiment analysis as taught in paragraph [0086].  Col. 10, line 57 through col. 11, line 46 and col. 12, lines 31-46 of Chau disclose a context panel 308 providing an interactive mechanism for a user to provide context signal data describing user context (e.g., to provide signal indicative of the user’s mood), so that the activity assistant server 108 and/or activity content server 102 suggest activities on activity panel 302.     It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to apply the cognitive interference and learning system of Chawla to determine the cognitive state of the user from captured data (cognitive insight) and to provide the cognitive state of the user to the input mechanism 310 of Chau so that Chawla’s cognitive state could be correlated with the user data of Chau to recommend an activity in Chau as taught by Chau’s inclusion of the cognitive state of the user  through input mechanism 310 in making the recommendations to improve Chua’s recommendations).
As per claim 16, the combination of Chau and Chawla as shown in claim 15 teaches: the system of claim 15 further comprising a user activity database that stores the correlated data (Chau, col. 2, lines 14-22 and col. 6, line 67 – col. 7 line 6 discloses a user-account database to store activity data associated with the user, which teaches storing the correlated data).
As per claim 17, the combination of Chau and Chawla as shown in claim 16 teaches:  the system of claim 16, wherein the user data relates to a user routine and the cognitive state relates to how the user feels at least one of before, during and after activities of the user routine (Chau: Col. 4, lines 7-27 disclose user-specific parameters which are associated with an activity such as having brunch early on Sunday before Yoga and col. 11, lines 8-12 disclose context signal data that describes user context including the mood (example of cognitive state) of the user before the activity, which teaches user data relating to user routines and the cognitive state being related as to how the user feels at least one of before, during and after activities).
As per claim 18, the combination of Chau and Chawla as shown in claim 15 teaches: the system of claim 15, wherein, the plurality of data sources includes at least one selected from a group consisting of: wearable sensors, a social network, a (Chau, col. 10, line 67 through col. 11, line 7 discloses an activity-assistant user interface 300 including an activity feed 304 that displays activities based on input from a social network, which teaches the plurality of data sources include at least one selected from the group consisting of a social network).
As per claim 19, the combination of Chau and Chawla as shown in claim 18 teaches:  the system of claim 18, wherein the user data is collected using a location-based services (LBS) (Chawla, paragraph [0212] teaches geographical positioning system coordinates of the location of a user’s mobile device being received as indirect user input, which teaches user data (e.g., location data) being collected using location based services).
As per claim 20, the combination of Chau and Chawla as shown in claim 19 teaches:  the system of claim 19, wherein the user data collected by the LBS is augmented by mining social data and click streams of the user (Chawla, paragraph [0212] teaches geographical positioning system coordinates of the location of a user’s mobile device being received as indirect user input, which teaches user data (e.g., location data) being collected using location based service; and Chau, col. 10, line 67 through col. 11, line 7 discloses an activity-assistant user interface 300 including an activity feed 304 that displays activities based on input from a social network, which teaches the plurality of data sources include at least one selected from the group consisting of a social network, which teaches that the user data of the global positioning system coordinates captured by Chawla is augmented by the mining of social data by Chau, which uses both location and information from a social network as indicated in col. 10, line 67 through col. 11, line 22 of Chau).
Claims 11 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Chau in view of Chawla, and in further view of US Patent Application Publication 2011/0125678 to Partridge (hereinafter, “Partridge”).
As per claim 11, the combination of Chau and Chawla as shown in claim 10 teaches: the computer program product of claim 10. 
However, Chau and Chawla fail to explicitly teach: wherein the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data.
However, the combination of Chau and Partridge teaches: wherein the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data (Partridge, paragraph [0026] discloses an inference system that predicts a user’s activity preferences and habits by receiving sensor-generated location measurements from a global positioning system coordinates, venue descriptions (e.g., restaurants), and activities supported by the venue (e.g., eating) indicating places frequented. Partridge, paragraph [0063] discloses that the inference system can be applied to streaming of multi-media content indicating media playing. Chau, col. 4, lines 7-27 disclose user-specific parameters specifying frequented restaurants (e.g., Boogaloo’s restaurant). Chau, col. 4, lines 55-67  disclose an activity assistant that evaluates activities based on the characteristics of the activity and the user’s context (e.g. , user’s interests, intents, moods, experiences, etc.) indicating sentiments. Chau, col. 10, line 67 through col. 11, line 7 discloses an activity-assistant user interface 300 including an activity feed 304 that displays activities based on input from a social network indicating contacts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inference system related to media playing as taught by Partridge into the activity assistant of Chau to teach the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data, because both Partridge and Chau are directed toward improving the suggestions of activities to a user (Abstract of Chau and Abstract of Partridge).
As per claim 14, the combination of Chau, Chawla, and Partridge as shown in claim 11 teaches:  the computer program product of claim 11, wherein the program instructions further include program instructions executable by the computing device to cause the computing device to (Chau, Figures 1 discloses computing devices including servers, data bases, program instructions, and client computing devices as discussed in col. 6, line 39 through col. 7, line 30 and col. 8, lines 37-43 to provide a computer program product):
check schedule availability for existing businesses and activities on the list of businesses and activities (Chau, col. 3, lines 32-52 disclose one or more global parameters which include the hours of businesses and activities, and col. 4 lines 55-67 teaches an activity assistant evaluating the activities and business, which teaches checking the schedule availability for existing businesses and activities on the list of businesses and activities); and
check location availability and weather conditions for the existing businesses and activities on the list of businesses and activities (Chau, col. 5, lines 16-44 discloses checking the appropriateness of current weather conditions for activities and businesses for the location, and col. 12, lines 7-24 discloses checking the weather forecast and combining the weather forecast with other parameters to determine the importance of an activity or business to a user, which teaches check location availability and weather conditions for the existing businesses and activities on the list of businesses and activities).
Claims 12 is rejected under 35 U.S.C. §103 as being unpatentable over Chau in view of Chawla,  in view of  Partridge, and in further view of US Patent Application Publication 2009/0288012 to Hertel et al. (hereinafter, “Hertel”).  
As per claim 12, the combination of Chau and Chawla as shown in claim 11 teaches: the computer program product of claim 11. 
 However, the combination of Chau and Chawla fails to explicitly teach:  wherein capturing data further includes determining the user’s schedule and fund availability.
However, the combination of Chau and Hertel teaches: wherein capturing data further includes determining the user’s schedule and fund availability (Chau, col. 11, lines 8-22 disclose the input mechanism to input a schedule by a user; and Hertel, paragraphs [0211] and [0212] disclose an electronic wallet including a digital object corresponding to a debit card which interacts with a business to determine whether sufficient funds are available, which teach the capturing of data further includes determining the user’s schedule and fund availability.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fund availability as taught by Hertel as an input to the input mechanism of Chau to improve the context signal data in order to derive signals of activity importance to improve Chau’s suggestions (recommendations) (Chau, col. 5, lines 45-64 and col. 11, lines 8-46). 
Claims 13 is rejected under 35 U.S.C. §103 as being unpatentable over Chau in view of Chawla,  in view of Partridge, in view of Hertel, and in further view of US Patent Application Publication 2013/0103624 to Thieberger  (hereinafter, “Thieberger”).
As per claim 13, the combination of Chau, Chawla, and Hertel as shown in claim 12 teaches:  the computer program product of claim 12. 
However, the combination of Chau, Chawla, and Hertel fails to explicitly teach: wherein the user’s emotions are determined from measurements from wearable devices.  
However, Thieberger teaches: wherein the user’s emotions are determined from measurements from wearable devices (Thieberger, paragraphs [0007]-[0009] disclose embedding sensor and computers in clothing and accessories (e.g., bracelets) to gain a better understanding of the user’s feelings and attitudes through measured values through measurement channels, which teaches the user’s emotions are determined from the measurement of wearable devices).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate these measurements from wearable devices as taught by Thieberger as an inputs into the input mechanism of Chau to improve the context signal data in order to derive signals of activity importance (Chau, col. 5, lines 45-64 and col. 11, lines 8-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LI B. ZHEN can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/P.F.D./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121